DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of species (A) Formula 1A-1 wherein CY1 is a C5-C30 carbocyclic group and X1 is C, CY2 is a C1-C30 heterocyclic group and X2 is N, CY3 is a C5-C30 carbocyclic group and X3 is C, CY4 is a C1-C30 heterocyclic group and X4 is N, and X5 is a divalent group in the reply filed on 09/01/2020 was acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 08/04/2020 and in an effort to further prosecution, the requirement of election of species with respect to the variables X1 to X4 and CY1 to CY4 ONLY was withdrawn.  The requirement of election of species with respect to "an organometallic compound represented by one of Formulae 1A-1 to 1A-3 and 1B" and "X5 is selected from (i) not present, (ii) a single maintained.
Claims 1–20 read on the elected species.

Response to Amendment
The amendment of 07/22/2021 has been entered.
Claim 1 is amended due to the Applicant's amendment of 07/22/2021.
Claims 1–20 are pending.

The rejection of claims 1–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/22/2021.
The rejection of claims 1–3, 5–14, and 16–20 under 35 U.S.C. 102(a)(2) as being anticipated by ZHENG et al. US-20180198081-A1 ("Zheng") and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over ZHENG et al. US-20180198081-A1 ("Zheng") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/22/2021.
The rejection of claims 1–7, 10–14, and 16–20 under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/22/2021.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 50–51 of the reply dated 07/22/2021 with respect to the rejection of the rejection under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues that the reference Lin does not meet the claims as amended wherein imidazole, benzimidazole, azabenzimidazole are excluded from CY2 of the Formula 1.
Examiner's response -- In the modified compound of Lin in the updated rejection below, the position corresponding to CY2 is a pyridine group, which is encompassed by the definition of CY2.  Therefore, the modified compound of Lin meets the claimed formula as discussed in greater detail in the rejection below.

Applicant’s arguments on page 52 of the reply dated 07/22/2021 with respect to the rejection of claims 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 ("'003") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- As the claims of the present application and the co-pending application has not been allowed, Applicant requests that this rejection be held in abeyance.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore this is not found persuasive.  The rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: claim 1 recites a proviso at the end of number page 4.  The subscript in the final R group of the proviso on numbered page 4 is of very poor resolution and is illegible.  Therefore, it is unclear what each of the prior listed groups may be substituted with, rendering the claim indefinite.
For purposes of examination, this variable R will be interpreted to include any substituent group.
Claims 2–20 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin").
Regarding claims 1–3 and 5–19, Lin teaches an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode, comprising a compound having a Pt tetradentate structure having the formula I 
    PNG
    media_image1.png
    267
    269
    media_image1.png
    Greyscale
 (¶ [0076], FIG. 3), wherein the organic layer is an emissive layer and further comprises a host (¶ [0088], ¶ [0089], ¶ [0115]), and wherein the organic layer has the layer structure: hole injection layer, a hole transport layer, electron blocking layer, 
    PNG
    media_image2.png
    452
    367
    media_image2.png
    Greyscale
 (page 17), Compound 100 (page 17), and Compound 101 (page 18).  Lin teaches the compound of formula I is useful as an emitter in phosphorescent OLEDs (¶ [0028]).
Lin does not specifically teach a compound as above wherein RA and R of formula I of Lin form a ring.  However, Lin teaches that in the general formula I, wherein any adjacent RA, RB, RE, RD, R, and R' are optionally joined to form a ring.  In Compounds 98–101, RB and R are joined to form a ring.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substituted the hydrogen of RA in Compounds 98–101 for R such that RA and R form a ring, because Lin teaches any adjacent RA, RB, RE, RD
Lin does not specifically teach a compound as above wherein ring C of formula I of Lin is a pyridine group wherein the N is coordinated with the Pt.  However, Lin teaches that in the general formula I, the rings A, B, C, and D are each independently selected from the group consisting of phenyl, pyridine, and imidazole (¶ [0071]) and Lin exemplifies compounds of formula I wherein ring C is pyridine group wherein the N is coordinated with the Pt (page 14).  In the modified Compounds 98–101 of Lin, ring C is a pyrazole group, a pyridine group, or an azabenzimidazole group.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrazole group, pyridine group, or azabenzimidazole group in modified Compounds 98–101 of Lin with a pyridine group wherein the N is coordinated with the Pt, because Lin teaches ring C may be phenyl, pyridine, and imidazole and exemplifies compounds of formula I wherein ring C is pyridine group wherein the N is coordinated with the Pt .  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits taught by Lin.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically pyridine, because it would have been choosing one out of three groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent emitter in the emissive layer of the device of Lin and possessing the benefits taught by Lin.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula I having the benefits taught by Lin in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The further modified compound of Lin is equivalent to claimed compound 111 
    PNG
    media_image3.png
    121
    193
    media_image3.png
    Greyscale
 and meets the limitations of claims 1–3 and 5–15.  The device comprising the modified compound meets the limitation of claims 16–19.
The modified of Lin is an organometallic compound represented by Formula 1 wherein:
	M is platinum (Pt);
	X1 is C, X2 is N, X3 is C, and X4 is N;
	X5 is O;
	a bond between X5 and M and a bond between X3 and M are each a covalent bond, and a bond between X2 and M and a bond between X4 and M are each a coordinate bond;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C6 heterocyclic group (a pyridine group); CY3 is a C6 carbocyclic group (a benzene group), CY4 is C5 heterocyclic group (an pyridine group), and CY5 is a C6 carbocyclic group (a phenyl group);
	T1 is N;
	T2 to T4 are each a single bond;
	R7 and R8 are not required to be present;
	n3 is 1 and n4 is 1;
	the sum of n3 and n4 is 2 and c) n3 and n4 are 1, and X4 is N;
	R1 to R5, R', R'', R7 and R8 are not required to be present;
	a1 to a5 are each 0;
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
The modified compound of Lin is an organometallic compound represented by Formula 1A-1 wherein:
	M is platinum (Pt);
1 is C, X2 is N, X3 is C, and X4 is N;
	X5 is O;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C6 heterocyclic group (a pyridine group);
	T1 is N;
	T2 to T4 are each a single bond;
	n3 is 1 and n4 is 1;
	R1 to R2 are not required to be present;
	a1 to a2 are each 0;
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 to R55 are each hydrogen and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.

Regarding claim 4,  Lin teaches the modified compound, as described above with respect to claim 1.
Lin does not specifically teach a compound as above wherein ring D of formula I of Lin is a condensed ring including at least one five-membered ring in the condensed ring structure.  In the modified compound of Lin, ring D is a benzene group.  However, Lin teaches that in the general formula I, the rings A, B, C, and D each independently represent a 5-membered or 6-membered carbocyclic or heterocyclic ring (¶ [0060]), wherein L3 may be NR (¶ [0060]), and wherein adjacent RD and R are optionally joined to form a ring (¶ [0061]).  Therefore Formula I encompasses wherein D and substituents RD and R form a carbazolyl group. Additionally, Lin teaches specific examples of the compound of Formula I include Compound 80 
    PNG
    media_image4.png
    251
    270
    media_image4.png
    Greyscale
 (page 15) and Compound 85 
    PNG
    media_image5.png
    262
    278
    media_image5.png
    Greyscale
 (page 15) wherein D, RD, and L3 form a carbazolyl group.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene ring D and single bond L3 of formula I of Lin with a carbazolyl group, as in Compound 80 above, because Lin teaches the variables D, RD, and L3 may suitably be selected to form a carbazole.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits taught by Lin.  See MPEP 2143.I.(B).
The modified compound of Lin is an organometallic compound represented by Formula 1 as discussed above wherein CY1 is a condensed ring including at least one 5-membered ring condensed with at least on 6-membered ring, wherein the 5-membered ring is pyrrole and the six membered ring is benzene, per claim 4.

Regarding claim 20, Lin teaches the modified compound, as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Lin teaches the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 ("'003"). Although the claims at issue are not identical, they are not patentably distinct from each other because '003 discloses compound 175 
    PNG
    media_image6.png
    279
    351
    media_image6.png
    Greyscale
 (claim 10 of '003, column 243) which is an organometallic compound that meet the limitations of claims 1–15 and corresponds to claimed compound 51.  Further, claims 11–15 of '003 corresponds to instant claims 16–20.
Additionally, '003 teaches Formula 1(1) which significantly overlaps with the organometallic compound of claims 1–15.  It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the variables of Formula 1(1) to arrive at the organometallic compound of claims 1–15, because it would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cheng et al. Chem. Sci., 2014, 5, 4819–4830 (cited on the IDS dated 01/09/2019) discloses the compounds in Chart 2 (page 4821); 
Lai et al. Adv. Funct. Mater. 2013, 23, 5168–5176 (cited on the IDS dated 01/09/2019) discloses the compounds in Scheme 1 (page 5169);
Itoh et al. US-20070103060-A1 teaches compounds represented by general formula (1) (¶ [0015]), including EXAMPLE 40 (¶ [0287]); and
Che et al. US-20130274473-A1 teaches compounds represented by Structure I (¶ [0036]), including Complexes 108-110 ({ [0045], page 4).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786